Citation Nr: 0124615	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  95-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral leg 
disorder, to include the knees and ankles.

3.  Entitlement to an initial evaluation in excess of 
30 percent for asthma. 

4.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling. 

5.  Entitlement to an increased evaluation for nasal polyps, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to 
September 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1994 and May 1995 rating decisions 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the May 1994 rating decision, 
the RO granted service connection for asthma and assigned a 
10 percent evaluation.  In the May 1995 rating decision, the 
RO continued the 10 percent and noncompensable evaluations 
assigned to sinusitis and nasal polyps, respectively, and 
denied service connection for a back disorder and a bilateral 
leg disorder.

In March 1994, November 1994, and September 1995, the veteran 
presented oral testimony before a Hearing Officer at the RO; 
transcripts of which have been associated with the claims 
file.

In March 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a partial transcript of 
which has been associated with the claims file.  The Board 
notes that the second tape from the veteran's hearing was 
reported to be blank.  In June 2000, the Board remanded the 
claims to allow the veteran an opportunity to have another 
hearing before the Board.  A hearing was scheduled in 
December 2000; however, the veteran canceled the hearing and 
stated he wanted another hearing scheduled.  In April 2001, 
the RO notified the veteran that another hearing was 
scheduled for May 2001.  Although the record reflects that 
the April 2001 letter was returned, a VA Form 119, Report of 
Contact, shows that the veteran was notified of the May 2001 
hearing and that he stated he would attend that hearing.  The 
record reflects the veteran failed to report to the May 2001 
hearing.  In July 2001, the undersigned Board Member 
determined the veteran had shown good cause for failing to 
appear for the May 2001 hearing and stated she would have 
another hearing scheduled.  The record reflects that in July 
2001, the veteran was notified of the August 2001 Board 
hearing and that he failed to appear.  Neither the veteran 
nor his representative have stated that the veteran still 
wants a hearing.  A request for postponement was not received 
and granted, and thus, the Board finds that there is no Board 
hearing pending at this time.  See 38 C.F.R. § 20.702(d) 
(2001) (if the veteran fails to appear for a scheduled 
hearing and request for postponement has not been received 
and granted, case will be processed as though request for 
hearing has been withdrawn).

The Board notes that at the hearing, the veteran addressed 
the issue of entitlement to an increased evaluation for 
bilateral hearing loss.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  A back disorder is not attributable to service.

2.  A bilateral leg disorder, to include knees and ankles, is 
not attributable to service.

3.  Asthma is currently manifested by no more than moderate 
pulmonary obstruction.

4.  The record reflects that the veteran was scheduled for VA 
examinations related to his claims for increased evaluations 
for sinusitis, and nasal polyps on September 29, 2000, and 
failed to appear.

5.  In March 2001, the RO, in a letter, informed the veteran 
that he had failed to appear for the VA examinations and that 
if he wanted to have examinations, he should contact the RO.  

6.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations in September 2000.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The criteria for an evaluation in excess of 30 percent 
for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7; 4.97, 
Diagnostic Code 6602 (1995 and 2001).

4.  The claims for increased evaluations for sinusitis, and 
nasal polyps are denied due to failure to report, without 
good cause, for VA compensation examinations.  38 C.F.R. 
§ 3.655(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that at entrance, clinical 
evaluations of the spine and other musculoskeletal system and 
lower extremities were normal.  The veteran denied any 
recurrent back pain, trick or locked knee, or any other lower 
extremity problem.  In December 1985, the veteran complained 
of left leg pain for one day.  The examiner stated there was 
swelling and no sign of discoloration, but noted the veteran 
complained of pain when examined.  X-rays taken at that time 
were negative for fracture.  The examiner entered an 
impression of contusion.

In July 1986, the veteran complained of right knee pain due 
to injury.  Assessment was to rule out torn ligament.  On 
further medical examination he reported having sustained 
blunt trauma to his right thigh.  X-rays taken at that time 
were within normal limits.  The assessment was a soft tissue 
injury and no evidence of compartment syndrome.  In November 
1986, the veteran was seen with complaints of right leg pain.  
He stated he fell into a hole and hurt his right leg.  The 
examiner entered an impression of possible contusion.  In 
December 1986, the veteran reported pain in his right leg.  
The examiner stated that the x-ray showed a questionable 
stress fracture of the mid-shaft tibia.  The assessment was 
tibial stress fracture.  In February 1987, the veteran 
complained of left calf pain.  The examiner entered an 
assessment of Achilles strain.  

In March 1987, the veteran complained of numbness and 
tingling mostly in the right leg, but stated that such would 
occur in the left leg with walking and without movement 
approximately every 40 minutes.  The examiner stated he 
thought the veteran had a possible stress fracture of the 
right leg or a muscle strain.  In a separate March 1987 
treatment report, the examiner entered an assessment of right 
leg pain of unknown etiology.  In June 1987, the veteran 
stated he ran into something and injured his right thigh.  He 
stated that the pain was severe.  The examiner stated there 
was no deformity present, no swelling, and no discoloration.  
The assessment was a contusion of the right thigh.

Records pertaining to treatment for substance abuse dated in 
April 1990 indicate the veteran reported that he had sprained 
his ankle four times in the last three months.  A May 1990 VA 
outpatient treatment report shows the veteran reported that 
he needed a brace for his right ankle.

The veteran submitted a claim for service connection for 
asthma in April 1992.

An October 1992 private medical record shows that the veteran 
was seen two days after a motor vehicle accident.  The 
examiner noted that the veteran had fallen asleep at the 
wheel of the car and that the car had rolled over, throwing 
the veteran out of the car.  He was not wearing his seat belt 
at that time.  He was admitted to the hospital with 
complaints of pain in the lower back and in the right ankle.  
The veteran stated he had difficulty mobilizing his right 
ankle.  The impression was that the veteran had persistent 
pain in the lower back after a motor vehicle accident, but 
was neurologically intact.

An October 1992 private medical record shows the veteran was 
in a motor vehicle accident on October 4, 1992.  The 
physician stated that the veteran sustained multiple 
contusions and ecchymosis.  He stated that the veteran had 
been evaluated for back complaints with normal x-rays and 
work-up.  He stated he felt that the veteran had sustained 
significant musculoskeletal trauma but without fractures.  
The physician stated that the veteran had a seroma on the 
left lateral upper thigh, where "he had a sheer force 
delivered."  He stated he drained the fluid.  The assessment 
was multiple contusions.

A subsequent October 1992 private medical record shows the 
veteran was seen for follow-up.  The physician noted that the 
veteran had been in a motor vehicle accident in which he had 
rolled over in his car.  He stated the veteran complained 
that day of mid thoracic pain, which he had stated had been 
present since the accident.  The physician examined the 
veteran and entered an impression of back pain secondary to 
trauma.

Another October 1992 private medical record shows the veteran 
was seen by a private physician, who noted the veteran had 
had asthma for many years and that the veteran was there to 
request a refill on his asthma medication.  The veteran 
reported that he was going through one can every three weeks.  
He denied dyspnea, but stated he had wheezing.  The private 
physician stated there were good breath sounds without 
wheezes.  He entered an assessment of reactive airway 
disease.

A January 1993 VA pulmonary function test shows FEV-1 of 68 
percent of predicted and FEV-1/FVC of 84 percent of 
predicted.  The examiner stated that the normal spirometric 
values indicated the absence of any significant degree of 
obstructive pulmonary impairment and/or restrictive 
ventilatory defect.  

In April 1993, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, stating he was 
seeking pension for various disabilities, including a back 
injury from a "car wreck," which had occurred in October 
1992 and "knees and ankles," which he stated occurred in 
October 1992.  

An April 1993 private medical record shows the physician 
stated the veteran was known to him from a subcutaneous 
seroma of the left thigh following being involved in a motor 
vehicle accident.  The physician stated the veteran came in 
because approximately once a month since the motor vehicle 
accident in October he developed swelling and discomfort in 
his lateral thigh.  He noted the veteran's left thigh was "a 
little bit tender."  The physician made an assessment that 
the veteran had continuing problems with a wound of the left 
thigh, which would cause pain approximately once a month.

A May 1993 private medical record shows the veteran 
complained of shooting pains in his ankles for over a year.  
He stated he had had these pains since a motor vehicle 
accident.  The assessment was bilateral ankle pain.  The 
examiner stated he did not know what the etiology was or if 
it had anything to do with the previous motor vehicle 
accident.

A June 1993 private medical record shows the veteran 
complained of back pain.  He stated he had stepped into a 
hole the prior night and fell on his right side and had right 
low back pain since that time.  He stated the pain went down 
his right leg to behind the knee.  The physician noted, "He 
has a history of [a] previous low back injury from a car 
accident and strain."  The impression entered was acute 
lumbosacral strain and possible herniated disc.

In an application to the Social Security Administration for 
disability benefits, submitted in June 1993, the veteran 
stated that he had injured his back in August 1992 when he 
was in an automobile accident.  

A November 1993 private medical record shows the veteran was 
seen with complaints of recurrent upper back discomfort.  He 
stated he had had intermittent back discomfort ever since a 
motor vehicle accident two years previously.  The physician 
entered an impression of acute and chronic dorsal back pain 
secondary to prior motor vehicle accident.

A December 1993 private medical record shows the veteran 
reported back pain in the T5 area with tingling and numbness 
in both lower extremities.  The physician stated, "These 
symptoms were related to an automobile accident in 
Waterville, Washington, when a car [the veteran] was driving 
rolled over several times when he fell asleep."  The 
accident was reported to have occurred in October 1992.  The 
physician stated that a magnetic resonance image (MRI) taken 
in August 1993 shoed a possible bulging disk present at T5.  
Following examination, the physician entered an impression of 
chronic mid-back pain, T5, origin undetermined.  

In a document, dated December 1993, the veteran indicated 
various areas on his back where he felt burning and "pins 
and needles."  The veteran stated that it had been like this 
since his car accident. 

A December 1993 private medical record shows the veteran went 
into the emergency room complaining of worsening shortness of 
breath.  The private physician stated the emergency medical 
technician reported the veteran had significant wheezing and 
was given Albuterol.  He noted he had examined the veteran 
after he had taken the medication.  Examination of the lungs 
was entirely clear to auscultation.  The impression was acute 
severe bronchospasm.

A June 1994 VA pulmonary function test shows 
postbronchodilator FEV-1 of 86 percent of predicted and FEV-
1/FVC of 90 percent of predicted.  The examiner stated that 
following the bronchodilator, the veteran had minimal 
obstruction.  

An August 1994 private psychological evaluation shows the 
veteran reported the motor vehicle accident "a couple of 
years ago" and that he had had residual pain in the 
posterior thoracic region for which no physical cause had 
been found.

A September 1994 VA outpatient treatment report shows the 
veteran was referred to the Ear, Nose, and Throat clinic.  
The examiner stated the veteran had very poor control of 
asthma despite being on a program.  He noted the veteran had 
chronic sinusitis, but questioned the immunologic trigger for 
asthma.  

In November 1994, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated that his legs 
originally started bothering him in service.  He stated he 
was overseas and was running and that he felt like someone 
was sticking a sharp knife into his leg.  The veteran stated 
that x-rays were taken and that the physician had told him 
that the bone in his leg was chipping from all the running he 
was doing.  He stated he continued to run because "if you're 
not crippled and dead[,] you're still running."  The veteran 
noted that he had been treated in service in 1987 for his 
legs and that he received treatment for them off and on since 
being discharged from service.

As to his asthma, the veteran testified that his asthma had 
worsened since being discharged from service.  He stated that 
he could go through 20 inhalers in a month and that the 
average was one inhaler per month.  The veteran stated he was 
unable to use steroids because they gave him headaches.  He 
stated that the inhaler did not prevent asthma attacks but 
that it would allow him to function before he had to use it 
again.  The veteran described an asthma attack as feeling as 
though someone was standing on his chest and he could not 
breathe.  He stated he was unable to do household chores and 
that he paid someone to do them.  

As to his back, the veteran stated he injured his back when 
he fell off of a vehicle and was knocked unconscious for a 
few seconds.  He stated he had immediate pain in his back.  
The veteran stated he was not hospitalized or treated for his 
back at that time.

A December 1994 VA examination report shows the veteran 
reported he had his first attack of asthma in 1985 while in 
Germany.  The examiner noted that a 1991 hospitalization 
report showed that the veteran reported having had asthma 
since early childhood.  The veteran reported he was being 
treated with Proventil, which would give him temporary 
relief.  He reported having asthma constantly on a daily 
basis.  The veteran attributed his inability to work, in 
part, to his asthma.  The examiner stated that the veteran 
constantly grimaced during the examination.  He added that 
whenever he touched the veteran, he would give the impression 
that he was in pain.  Examination of chest revealed a very 
definite prolongation of the expiratory phase with definite 
wheezing.  The examiner stated this was classic of what one 
expected to find in a patient with asthma.  He noted the 
veteran was "extremely difficult" to evaluate.  The 
examiner stated that the veteran had multiple complaints and 
that "if one is to believe his history of never having had 
asthma before he entered the [s]ervice, he certainly 
present[ed] with a clinical picture of asthma" that morning.

An April 1995 VA outpatient treatment report shows that the 
veteran reported he had been in a motor vehicle accident, 
which had resulted in back pain and left extremity weakness.  

In September 1995, the veteran presented oral testimony 
before a Hearing Officer at the RO.  He stated that at the 
time he injured his back in service, he was taking down 
camouflage nets and on the back of a personnel carrier, when 
he was knocked down.  He stated he lost consciousness, but 
noted he got back up and went right back to work.  The 
veteran was asked why he did not go to sick call and he 
stated that he just continued with the physical training and 
everything else he was expected to do.  He noted that as he 
was running, his legs bothered him as well.  He stated he was 
told that the bone was chipping in his legs from all the 
running he was doing.  The veteran asserted that his back had 
been bothering "way before" the October 1992 accident.  He 
stated the same as to his legs.  

An October 1995 VA pulmonary function test shows FEV-1 of 42 
percent of predicted and FEV-1/FVC of 87 percent of 
predicted.  The examiner stated that the veteran had moderate 
obstruction without improvement with bronchodilator.  

A November 1995 VA pulmonary function test shows FEV-1 of 17 
percent of predicted and FEV-1/FVC of 84 percent of 
predicted.  The examiner stated that the veteran's effort 
appeared inconsistent.  He noted that the diffuse capacity 
was normal.  His impression was that the study was difficult 
to interpret due to questionable ability to perform.  In a 
separate November 1995 VA outpatient treatment report, the 
examiner stated the pulmonary function test was essentially 
not able to be interpreted due to "variability of effort."  
He noted that the veteran had difficulty following directions 
and that he suspected that there may be other factors playing 
a role in the overall picture.

A January 1996 VA examination report shows the veteran 
reported that he had fallen off a vehicle overseas in 1985 
and hurt his back.  He stated doctors found no pathology.  He 
stated the pain had been intermittent but became constant for 
the past three to four years.  The veteran further reported 
that his legs would get numb all the time.  He added he had 
pain in his knees, especially in the left knee, ever since he 
was in service.  As to his asthma, the veteran reported he 
had constant problems and was treated with inhalers.  He 
stated he felt weak all the time and that he wheezed a lot.  
The veteran stated he had a cough productive of greenish or 
yellow sputum on occasion.  He added that his asthma 
prevented him from doing any energetic work.

The examiner noted that the veteran gave the impression that 
he was in constant pain and distress at all times.  He 
stated, "I believe that there is a tremendous psychogenic 
overlay in this patient."  Examination of the chest revealed 
slightly prolonged expiratory phase of respiration, but no 
wheezes or rales were heard.  The examiner stated that 
examination was negative for any objective findings related 
to the veteran's back except severe limitation of motion.  He 
stated he felt that "this is a tremendous amount of reaction 
on the part of the patient."  He stated the veteran 
complained of excruciating tenderness to percussion in the 
mid to lower dorsal area.  As to the veteran's knees, the 
examiner stated the examination was clinically unremarkable.  
He stated the veteran was unable to lie down and made the 
examination "extremely tedious and difficult" for the 
examiner.  The examiner entered diagnoses of history of mid 
dorsal back pain with unknown etiology, history of pain in 
the knees of unknown etiology, and history of asthma.  

A January 1996 VA repeat x-ray report of the lower thoracic 
spine shows a negative finding.

An April 1996 VA outpatient treatment report shows the 
veteran was seen with complaints of increased shortness of 
breath and wheezing.  The examiner stated the veteran's lungs 
were "slightly tight."  

A May 1997 VA outpatient treatment report shows the veteran 
reported chronic back pain and left leg numbness.  He stated 
he injured his back in mid 1985, when he fell off of a 
vehicle and landed flat on his back.  He stated he was in a 
motor vehicle accident in 1993, when he fell asleep and 
rolled his car.  He stated he was not wearing his seat belt 
and was thrown from the car.  

A June 1997 VA outpatient treatment report shows the veteran 
was limping at that time.  The examiner stated the veteran 
was tired and would not lie down for examination.  He stated 
the veteran was less than cooperative and that he was unable 
to effectively examine the veteran.

A January 1998 VA pulmonary function test shows FEV-1 of 82 
percent of predicted and FEV-1/FVC of 94 percent of 
predicted.  The examiner stated the veteran had moderate 
obstructive deficit.  He noted there was a "very 
significant" response to the bronchodilator.  

A February 1998 VA outpatient treatment report shows that the 
examiner reported the veteran's asthma was stable but noted 
the veteran had complained of side effects from the medicine 
he was taking for it.

A June 1998 VA pulmonary function test shows 
postbronchodilator FEV-1 of 57 percent of predicted and FEV-
1/FVC of 90 percent of predicted.  The examiner stated that 
the veteran had moderate obstruction and no response to 
bronchodilator.  

A June 1998 VA examination report shows the veteran reported 
that since December 1994, his asthma had been the same.  He 
stated he continued to have shortness of breath and a tight 
feeling in his chest.  The veteran reported constant use of 
inhalers and medications just to fight his asthma.  He stated 
he was on Proventil and would go through a month's supply in 
one week.  The veteran reported he had middle to lower back 
pain.  He stated he had problems with his knees for quite a 
long time and that he twisted his ankles in an automobile 
accident in 1996.  As to examination of the veteran's 
respiratory system, the examiner stated the veteran's lungs 
were clear to auscultation and percussion with no rales or 
wheezes appreciated.  He noted the veteran's oxygen 
saturation by pulse oximetry was 96 percent.  Following 
examination of the musculoskeletal system and x-rays, the 
examiner stated that the veteran had mild degenerative disc 
disease and bilateral L5-S1 pars defects, negative bilateral 
knee, negative left ankle, and sequelae of prior avulsion of 
the right ankle.  The examiner entered a diagnosis of history 
of asthma.

In March 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he fell on 
his back in 1985, while taking nets off vehicles.  He stated 
the next thing he knew he was on the ground.  The veteran 
reported he was seen at the aid station and was put on light 
duty for four days.  He stated he was subsequently seen to 
check for broken bones and that none were found.  The veteran 
testified he reinjured his back in the spring of 1994.  The 
veteran was asked when he first received treatment following 
his discharge from service.  He stated he did not go to a VA 
facility "for years" because of problems.

The veteran stated he would receive one year's worth of 
inhalers and that he would use it up in a matter of six 
months.  He stated he had asthma attacks several times a day 
and on a daily basis.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 1994 and May 1995 rating decisions 
on appeal, August 1994, June 1995, and July 1995 statements 
of the case, a March 1996 Hearing Officer's decision, and 
March 1995, May 1999, and April 2001 supplemental statements 
of the case, the RO informed the veteran of the evidence 
necessary to establish service connection for the back and 
bilateral leg disorders and higher evaluations for sinusitis, 
and nasal polyps.  In the August 1994, June 1995, and July 
1995 statements of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for service connection and increased evaluations for the 
service-connected disabilities.  Correspondence copies of 
these determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received private treatment and VA treatment at various 
VA medical facilities.  The record reflects the RO sought to 
obtain the records from Portland, Oregon, and that the VA 
Medical Center in Portland informed the RO in Seattle that 
the records had been transferred to the VA medical facility 
in Spokane, Washington.  The RO subsequently obtained the VA 
treatment records from that facility.  The record further 
reflects that the veteran indicated he was in receipt of 
Social Security Administration disability benefits.  The RO 
requested the medical records upon which the grant of 
disability benefits had been based.  Those records have been 
associated with the claims file.  As to the private medical 
records, there are records from 1991 to 1994 of record.

In March 2001, the RO wrote the veteran a letter explaining 
in detail what evidence it had in its possession related to 
the five issues on appeal.  The RO asked the veteran if there 
were any additional records that needed to be obtained and 
that VA would seek to obtain them.  The Board notes that 
there were two letters written to the veteran on that day.  A 
VA Form 119, Report of Contact, shows that the RO spoke to 
the veteran about the March 2001 letter and that the veteran 
confirmed he had no additional evidence to submit.  Finally, 
in accordance with its duty to assist, the RO had the veteran 
undergo several VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran, as the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 

III.  Criteria and Analysis-Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a back disorder and a 
bilateral leg disorder.  The reasons follow.

The Board notes that when the veteran initially filed a claim 
for pension in June 1993, he clearly indicated that he had 
incurred back, knee, and ankle disorders as a result of a 
motor vehicle accident, which had occurred in October 1992.  
Private medical records from that time clearly establish that 
the veteran complained of back pain and leg pain, which both 
he and the private physicians attributed to the motor vehicle 
accident.  The veteran's report that such complaints of pain 
were associated with the October 1992 motor vehicle accident 
are statements more proximate in time to the events, were 
consistently given for medical treatment purposes and were 
made in his initial claim for VA disability benefits.  The 
Board finds these statements to be credible and has accorded 
such statements significant probative value.

As to the back disorder, the Board notes that the service 
medical records are silent for any low back complaints; 
however, the veteran is competent to assert that he sustained 
an injury to his back while in service.  The first showing of 
back complaints following the veteran's discharge from 
service is October 1992, which, as stated above, has been 
attributed to the motor vehicle accident that occurred at 
that time.  As stated above, both the veteran and the 
physician attributed the back pain to the motor vehicle 
accident.  When the veteran has been examined post service by 
VA examiners, the examiners have been either silent as to 
etiology or stated that the back disorder was of unknown 
etiology.  It must be noted that when the veteran was 
examined in January 1996, the VA examiner noted that the 
veteran seemed to be exaggerating his back pain.  This goes 
to the veteran's credibility, which the Board finds to be 
lacking.  The Board finds that the statements the veteran 
made in June 1993 in his claim for pension benefits, where he 
attributed his back pain to the post service automobile 
accident in October 1992 are supported by evidence and are 
far more probative than the subsequent statements that he 
incurred a low back disorder in service.  

Although the veteran has testified and stated that he 
sustained a low back injury in service, which was the start 
of his back problems, there is no competent evidence of 
record that establishes a nexus between the post service 
diagnoses of degenerative disc disease and bilateral L5-S1 
pars defects and service.  The veteran's statements and 
testimony are not competent to establish a nexus to service, 
as he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As to the bilateral leg disorder, the veteran claims that he 
has problems with his ankles and knees that began when he was 
in service.  The service medical records show that the 
veteran complained of both right and left leg pain, but such 
was related to the thigh, calf and tibia areas.  There were 
no complaints of knee pain or ankle pain in the service 
medical records.  Regardless, the veteran is competent to 
assert that he had bilateral knee and ankle pain in service.  
Post service medical records do not show any disability 
related to the veteran's knees.  When examined in June 1998, 
the examiner stated that the examination of both knees was 
negative, as was the left ankle.  However, there was evidence 
of a prior avulsion of the right ankle.  The Board notes that 
in mid 1990 the veteran reported multiple ankle sprains over 
the past three months and the need for a right ankle brace.  
At the time of the October 1992 motor vehicle accident, the 
veteran reported having difficulty mobilizing his right 
ankle.  A subsequent private medical record shows the veteran 
sustained a wound to the left thigh at the time of the 
October 1992 motor vehicle accident.  Thus, as to the 
bilateral leg disorder, the only disabilities currently shown 
is that of the left thigh and the right ankle.

As to the left leg, the evidence establishes that the wound 
to the left thigh was clearly related to the October 1992 
motor vehicle accident.  There is no other competent evidence 
showing a disability of the left leg.  In that regard, as to 
the veteran's left knee and left ankle, he has not brought 
forth competent evidence that he has either a left knee 
disorder or a left ankle disorder, and service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

As to the right leg, the veteran has brought forth only a 
diagnosis of a right ankle disorder.  There is no competent 
evidence establishing a nexus between the diagnosis of a 
prior avulsion of the right ankle and service.  As noted 
above, right ankle sprains were reported in 1990, but there 
was no medical evidence linking such sprains to service nor 
did the history related by the veteran indicate the onset of 
a chronic right ankle disability in service.  The veteran 
subsequently clearly attributed a right ankle disability to 
the October 1992 motor vehicle accident.  Although he has now 
changed his story to having incurred a right ankle disorder 
in service, the Board finds his prior statements (made prior 
to filing a claim for compensation benefits) to be much more 
probative, as noted above.

As to the right knee, the veteran has not brought forth 
competent evidence that he has a right knee disorder, and 
service connection must be denied.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.

Although the veteran has claimed that he has a bilateral leg 
disorder, including bilateral ankle and bilateral knee 
disorders, he is not competent to make such an assertion, as 
that requires a medical professional.  See Espiritu, 4 Vet. 
App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder and a bilateral 
leg disorder, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. 49.

IV.  Criteria and Analysis-Increased Evaluation for Asthma

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
asthma.  This matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability 
has been filed after a grant of service connection.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has observed that in the latter instance, evidence of 
the present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.

The schedular criteria for evaluating respiratory disorders 
were changed effective in October 1996.  The veteran's claim 
for service connection for asthma was granted prior to this 
date, and he initiated his appeal at that time.  The Court 
has held where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria of Diagnostic Code 6602, a 100 percent 
evaluation was assigned for pronounced bronchial asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).  A 60 percent 
evaluation requires severe disability with frequent attacks 
of asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  Id.  A 
30 percent evaluation is warranted for moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) occurring several times a year with 
no clinical findings between attacks.  Id.  

Under the new criteria for Diagnostic Code 6602, when the 
FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications warrants a 100 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).  
When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) course of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is warranted.  Id.  
When FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent evaluation is warranted.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

Initially, the Board notes that the veteran failed to appear 
for a VA examination that the RO had scheduled to determine 
the current level of the veteran's service-connected asthma.  
He failed to appear.  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, an original compensation 
claim shall be considered on the basis of the evidence of 
record.  38 C.F.R. § 3.655(b) (2001).  Here, the veteran's 
claim for entitlement to an initial evaluation in excess of 
30 percent for asthma was based upon his original claim for 
service connection for asthma.  Stated differently, the 
veteran appealed the initial grant of service connection for 
asthma and thus, it is a continuation of the original claim.  
Thus, the Board bases its decision on the evidence of record.  
See id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent for asthma.  
The Board notes that the veteran's claim has been on appeal 
since 1994 and that the change in the law occurred in October 
1996.  Although the Board is required to apply the new 
criteria to the veteran's claim for an increased evaluation 
during the appeal period, the new criteria by itself cannot 
be a basis for an increased evaluation prior to October 1996.  
See Green v. Brown, 10 Vet. App. 111, 117 (1997) (Court held 
that where compensation is increased pursuant to a change in 
the law, such award cannot be earlier than the effective date 
of the change) citing 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. §§ 3.114(a), 3.400(p) (1996).

Having stated that, the Board must address the veteran's 
pulmonary function tests prior to October 1996, as the 
results have demonstrated various levels of the veteran's 
service-connected disability.  For example, a January 1993 
pulmonary function test established that, if applying the new 
criteria, the FEV-1 fell within the 30 percent evaluation, 
where as the FEV-1/FVC fell within the 10 percent evaluation.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).  A June 
1994 pulmonary function test established that, if applying 
the new criteria, the FEV-1 and the FEV-1/FVC fell within the 
10 percent evaluation.  Id.  An October 1995 pulmonary 
function test established that, if applying the new criteria, 
the FEV-1 fell within the 60 percent evaluation, where as the 
FEV-1/FVC fell within the 10 percent evaluation.  Id.  
Lastly, a November 1995 pulmonary function test established 
that, if applying the new criteria, the FEV-1 fell within the 
100 percent evaluation, where as the FEV-1/FVC fell within 
the 10 percent evaluation.  Id.

Thus, the results of these pulmonary function tests show that 
the veteran's service-connected asthma is between 10 percent 
disabling and 100 percent disabling.  Even if the new 
criteria, by itself, could be a basis for granting an 
increased evaluation, the Board would reject a finding that 
the veteran's service-connected asthma was worse than the 
30 percent evaluation contemplates.  Following the November 
1995 pulmonary function test (which would have established, 
under the new criteria, that the service-connected asthma was 
100 percent disabling under FEV-1, but only 10 percent 
disabling under FEV-1/FVC), the examiner noted that the 
veteran's effort was inconsistent and that the study was 
difficult to interpret due to questionable ability to 
perform.  The examiner noted that he diffuse capacity was 
normal.  In a separate treatment record, the examiner stated 
that the results of such test could not be interpreted 
because of the "variability of effort."  

The Board notes that reports of inconsistency and lack of 
cooperation have been entered even as to other claims the 
veteran has before VA.  Examiners have noted that the veteran 
exaggerates his symptoms and that he has not cooperated fully 
during examinations.  This makes it difficult for VA to 
determine the true level of the veteran's service-connected 
asthma.  Thus, even if the pulmonary function tests prior to 
October 1996 were interpreted under the new criteria, the 
Board would reject the results based upon the report of 
inconsistency following the November 1995 pulmonary function 
test.  

The most recent pulmonary function tests, conducted in 
January 1998 and June 1998, establish that the veteran's 
service-connected asthma, if applying the new criteria only, 
warrants no more than a 30 percent evaluation.  Thus, 
applying only the new criteria to the veteran's claim for an 
increased evaluation, the Board finds that an increased 
evaluation is not warranted.  The veteran has reported that 
he uses daily inhalational therapy, which is contemplated 
under the 30 percent evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2001).  The pulmonary function tests 
following October 1996 do not establish that the veteran's 
asthma is 60 percent disabling.  Id.  Additionally, the 
veteran has not reported that he has monthly visits to a 
physician in relation to his asthma, nor has the evidence of 
record demonstrated such.  Finally, the evidence of record 
does not show, nor has the veteran asserted, that the veteran 
has an intermittent course of systemic corticosteroids to 
warrant a 60 percent evaluation.  Id.

The Board will now apply the old criteria under Diagnostic 
Code 6602 to the evidence of record during the appeal period.  
Unlike the new criteria, the old criteria could be a basis to 
grant an increased evaluation any time during the appeal 
period.  However, the Board finds that the old criteria does 
not assist the veteran in obtaining an initial evaluation in 
excess of 30 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996).  For example, there has been no evidence that 
the veteran has marked dyspnea on exertion between attacks or 
that more than light manual labor has been precluded.  Id.  
The veteran has attempted to assert that he cannot do manual 
labor by stating that he hired help to do his household 
chores.  However, no examiner has entered such finding.  
Following a January 1993 pulmonary function test, the 
examiner stated that the results showed that there was no 
significant degree of obstructive pulmonary impairment.  
Following a June 1994 pulmonary function test, the examiner 
stated that the veteran had "minimal" obstruction.  
Following January 1998 and June 1998 pulmonary function 
tests, the examiner stated that the veteran had moderate 
obstruction.  Moderate obstruction of pulmonary function is 
indicative of no more than a 30 percent evaluation.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

The Board is aware that the veteran has alleged that he goes 
through a month's supply of inhalers in one week and that he 
goes through a year's supply of inhalers in six months, which 
would seem to indicate that the veteran's service-connected 
asthma is worse than the 30 percent evaluation contemplates.  
However, the Board finds no objective medical evidence in the 
record that supports the veteran's allegations.  Again, no 
medical professional has stated that the veteran's service-
connected asthma is severe based upon pulmonary function 
tests or examinations.  When examined in an emergency room in 
December 1993, the private physician described the veteran's 
occurrence as an "acute" severe bronchospasm.  The veteran 
had been given medication prior to being examined.  When the 
private physician examined the veteran, he noted that the 
veteran's lungs were "entirely" clear to auscultation.  An 
acute episode does not establish a basis for an initial 
evaluation in excess of 30 percent.

Additionally, no medical professional has stated that the 
veteran cannot do manual labor.  The veteran has described 
having numerous asthma attacks during the day, but there is 
no medical evidence substantiating this allegation.  VA 
examiners have entered diagnoses of "history of" asthma, 
but none have stated that the veteran's service-connected 
asthma is severe or is any more than moderate.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Taking the contentions into 
account and the medical findings, an evaluation in excess of 
30 percent for asthma is not warranted, whether applying the 
old criteria or the new criteria, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is no showing that the veteran has been 
hospitalized for this disability.  The veteran is not working 
and is in receipt of Social Security Administration 
disability benefits; however, it must be noted that asthma is 
not one of the disabilities listed by the Social Security 
Administration in granting disability benefits.  Thus, it 
does not appear that asthma has caused the equivalent of 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

V.  Criteria and Analysis-Increased Evaluations for 
Sinusitis and Nasal Polyps

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.  (Emphasis added.)

At the March 2000 Board hearing, the veteran asserted that 
the most recent examinations related to the his service-
connected disabilities had been conducted in June 1998.  He 
stated that more recent medical examinations should be 
conducted and that the June 1998 examination was inadequate 
and requested an examiner who had not previously examined 
him.  

In August 2000, the RO sought to have examinations conducted 
for the veteran's service-connected disabilities of sinusitis 
and nasal polyps.  The RO requested that the veteran not be 
examined by physicians who had examined him previously.  The 
record reflects that the examinations were scheduled for 
September 29, 2000, and that the veteran failed to appear for 
them.

In March 2001, the RO informed the veteran of the Veterans 
Claims Assistance Act of 2000 and what evidence it had in its 
possession that related to the veteran's claims on appeal.  
The RO stated that it had been informed by the medical center 
that the veteran had failed to appear for the VA examinations 
scheduled on September 29, 2000.  The RO stated, "If you 
would like to have a VA examination in connection with your 
appeal, please let us know."  The RO further stated that if 
he did not indicate that he wanted an examination, his claim 
would be decided based upon the evidence of record.  The RO 
sent this letter to the veteran's last known address of 
record, which letter was not returned by the United States 
Postal Service as undeliverable, and thus it is presumed that 
the veteran received the March 2001 letter.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)).

An April 2001 VA Form 119, Report of Contact, shows that the 
RO had called the veteran regarding its March 2001 letter to 
him as to VA's duty to assist.  The VA employee noted that 
the veteran confirmed that he had no additional evidence to 
submit.  

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his failure to report for the 
September 2000 examinations.  See 38 C.F.R. § 3.655(b).  As 
stated above, when a veteran is seeking benefits for an 
increased evaluation for a service-connected disability and 
fails to appear for the examination, without good cause, the 
claim will be denied.  Id.  If the veteran chooses to not 
appear for an examination, while at the same time pursuing a 
claim for VA benefits, that is his choice, and he must bear 
any adverse consequences of such action.

The Board finds that VA has taken concerted efforts to assist 
the veteran in the development and adjudication of his claims 
for increased evaluations.  Following his complaint at the 
March 2000 Board hearing that he felt he deserved more recent 
and more thorough examinations, the RO scheduled the veteran 
for VA examinations.  Additionally, the RO was planning to 
accommodate the veteran's request to be examined by a 
physician who had not previously examined him.  The RO 
informed the veteran that he had failed to appear for the 
September 29, 2000, VA examinations and offered him an 
opportunity to reschedule the examinations.  The veteran did 
not respond and in an April 2001 phone call with the RO, the 
veteran stated he did not have any additional evidence to 
submit.  

Here, the veteran did not indicate that he had not been 
notified of the VA examinations.  Following the issuance of 
the March 2001 letter, the veteran did not indicate he wished 
to have examinations in relation with this claims for 
increased evaluations.  The Board finds that further action 
without response or assistance from the veteran constitutes a 
waste of limited government resources.  See e.g., Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).

The Board is aware that in the March 2001 letter, the RO 
informed the veteran that if he did not express an interest 
in being examined that it would decide the veteran's claims 
based upon the evidence of record.  This is inaccurate 
information, as the veteran's claims were for increased 
evaluations, see 38 C.F.R. § 3.655(b); however, the veteran 
is charged with knowledge of the VA regulation of 38 C.F.R. 
§ 3.655(b), which clearly states that if a claimant fails to 
appear for an examination, without good cause, in connection 
with a claim for an increased evaluation for a service-
connected disability, the claim will be denied.  See Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding that VA 
regulations are binding "on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance.'" (quoting Fed. Crop Ins. Corp v. Merrill, 332 
U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 (1947))).  
Accordingly, the Board finds that such error by the RO was 
harmless. 

Accordingly, as the veteran's claims are for increased 
evaluations for sinusitis and nasal polyps, and he has failed 
to establish "good cause" in his failure to report to the 
September 2000 VA examinations, the claims are denied 
pursuant to 38 C.F.R. § 3.655(b).



ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a bilateral leg 
disorder, to include the knees and ankles, is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for asthma is denied.

Entitlement to an increased evaluation for sinusitis is 
denied.

Entitlement to an increased evaluation for nasal polyps is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


